                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              EASTERN DMSION
                               No. 4:18-cv-188-D ,



SEASIDE HCBS, LLC,

                                       Plaintiff,
                      V.
                                                        ORDER OF DEFAULT JUDGMENT

SHEPHARD LEE SPRUILL, II,


                                    Defendant.


       This _case comes before the Court on the motion [DE-19] by Plaintiff Seaside HCBS,

LLC ("Plaintiff') for default judgment against Defendant Shephard Lee Spruill, II

("Defendant"). For the reasons stated in Plaintiffs motion and memorandum in support thereof,

Plaintiff's supporting declarations, and the complete record of this civil action, the Court finds

good cause exists to grant Plaintiff's motion for default judgment pursuant to Rule 55(b) of the

Federal Rules of Civil Procedure and Local Civil Rule 55.l(b).

       The Court further finds that the allegations in Plaintiff's Verified Complaint are deemed
                       \_


admitted upon Defendant's default as entered in the Court's record [DE-18]. As a result of

Defendant's admissions, the Court· further finds Defendant breached the representations and

warranties in Sections 3.4, 3.11, 3.12, 3.13, 3.16 and 3.17 of the Purchase and Contribution

Agreement dated October 18, 2016 entered by and between Plaintiff and Defendant with respect

to the purchase and sale of Pride In North Carolina, Inc. (the "Purchase Agreement"). The Court

further finds Plaintiff had the right to withhold six hundred thousand dollars ($600,000.00) as the

"segregated" pending claims amount in accordance with Sections 7 .6(b) and 7.6(c) of the
    Purchase Agreement for Defendant's breaches of his representations and warranties of the

    Purchase Agreement. Accordingly,

           IT IS HEREBY ORDERED, ADJUDGED and DECREED as follows:

            1.         Plaintiff is AWARDED a judgment against Defendant in the amount of six

    hundred thousand dollars ($600,000.00) for Defendant's foresaid breaches of the Purchase

    Agreement.

           2.          The Court DECLARES, pursuant to the Federal Declaratory Judgment Act, 28

    U.S.C. §§ 2201, et seq., that:

                  1.          the full amount Plaintiff has "segregated" pursuant to Sections 7.6(b) and

    7.6(c) of the Purchase Agreement in the amount of six hundred thousand dollars ($600,000.00)

    shall be, and hereby is, released and ordered to be distributed to Plaintiff in satisfaction of the

    same amount Plaintiff is awarded herein against Defendant for Defendant's breaches of the

    Purchase Agreement; and

                 11.          this declaratory judgment constitutes full satisfaction of the requirements

    in Section 7.6(c) of the Purchase Agreement for a final order and judgment of the Court,

    including the requirement for an opinion of counsel for Plaintiff of such judgment.

            3.         This Order shall constitute FINAL JUDGMENT and disposes all claims, there is

    no just reason for delay of the entry of this Final Judgment, and this Final Judgment shall be, and

,   hereby is, directed to be entered as a final order and judgment of this Court as to all claims, from

    which execution may issue.

           4.          The parties shall pay their own respective expenses and court costs.




                                                        2
SO ORDERED. This _J_ day of April 2019.



                                          111s c.~EVER'iii
                                          United States District Judge




                                   3
